MEMORANDUM **
O’Dean M. Grant, a California state prisoner, appeals pro se the district court’s *666judgment dismissing his 42 U.S.C. § 1983 action alleging that police officers used excessive force during his arrest. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.1999), and we affirm.
The district court properly dismissed Grant’s action because a favorable judgment would necessarily imply the invalidity of Grant’s conviction. See Heck v. Humphrey, 512 U.S. 477, 486-87 n. 6, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). We construe the judgment as a dismissal without prejudice so that Grant may reassert his section 1983 claim if he succeeds in invalidating his conviction. See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir.1995) (per curiam).
We decline to consider issues raised for the first time in Grant’s reply brief. See Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir.1990).
We have considered Grant’s remaining contentions and conclude that they lack merit.
We deny Grant’s request for appointment of counsel on appeal and request for appointment of an expert witness. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.